DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 19-23 drawn to a sorbent, classified in B01J 20/28011.
II. Claims 10-18, drawn to a method of removing one or more perfluoroalkyl and polyfluoroalkyl substances from a fluid, classified in C02F 2101/36.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group I can be used in a materially different process, such as by mixing the product with a gas medium to remove an impurity, such as mercury. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I-II have separate classification in the art, and further could require different classification search queries, separate text search queries and/or electronic resources
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nicholas Kokkinos on October 7, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9. 
Upon further consideration of the claims, the elected group was expanded to include claims 19-23.  Thus, claims 1-9 and 19-23 are encompassed in the elected Group I.   
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
All references disclosed in the Information Disclosure Statements (IDSs) have been considered.  Applicants are reminded that they have an ongoing duty to disclose information that is material to patentability.  “Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability” (see MPEP 2001).
Claim Interpretation
Claim 7 recites “the activated carbon or reactivated carbon is reagglomerated”.  It is unclear if “reagglomerated” is a term of the art.  The term “reagglomerated” is not defined in Applicants’ specification.  Applicants’ specification discloses that the “powder and binder were then reagglomerated into briquettes.”  Herein the term “reagglomerated” is understood to be the formation of a briquette from the activated carbon or reactivated carbon. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “removing one or more perfluoroalkyl and polyfluoroalkyl substances (PFAS)”.  This claim language is deemed indefinite due to the inconsistency of singular and plural format.  It is unclear clear how if one perfluoroalkyl substance and polyfluoroalkyl substance is being removed, if one perfluoroalkyl substance or polyfluoroalkyl substance is being removed or if “more” is in relation to perfluoroalkyl substance or polyfluoroalkyl substance or both.  For the sake of compact prosecution, claim 1 is being understood as “removing one or more perfluoroalkyl or polyfluoroalkyl substance (PFAS)”.  Claims 2-9 are also rejected by virtue of its dependency.  
Claims 9 and 23 recite “PFOA”.  It is unclear what “PFOA” is.  Applicants is respectfully requested to amend “PFOA” to “perfluorooctanoic acid.”  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the sorbent has a volumetric iodine number of about 450 mg/cm3 to about 600 mg/cm3 and a volumetric molasses number of about 100 cm-3 to about 400 cm-3, does not reasonably provide enablement for a sorbent has a volumetric iodine number of about 450 mg/cm3 to infinite and a volumetric molasses number of about 100 cm-3 to infinite.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)….”  See MPEP 2164.01(a)
Herein, the breadth of independent claims 1 and 19 encompasses sorbent has a volumetric iodine number of about 450 mg/cm3 to infinite and a volumetric molasses number of about 100 cm-3 to infinite.  Further, claim 1 encompasses a sorbent that is capable of removing a perfluoroalkyl or polyfluoroalkyl substance (PFAS) having a volumetric iodine number of about 450 mg/cm3 to infinite and a volumetric molasses number of about 100 cm-3 to infinite.  The specification does not enable the scope of independent claims 1 and 19.
The nature of the invention, removal of one or more perfluoroalkyl and polyfluoroalkyl substances (PFAS) from a fluid, is a new area and is not well established. 
The chemical arts by its nature is considered an unpredictable art.  It is held that a determination of the combination of how every sorbent having a volumetric iodine number of about 450 mg/cm3 to infinite and a volumetric molasses number of about 100 cm-3 to infinite will react with a perfluoroalkyl or polyfluoroalkyl substance (PFAS) is unknown and unpredictable.  
The state of the prior art is that removal of perfluoroalkyl or polyfluoroalkyl substance (PFAS) is relatively new.  
The level of ordinary skill in the art is a bachelor's level engineer.  That person would have understood the principles of water purification and sorbents.  However, that knowledge would not have encompassed the broad range of combinations different sorbent materials having a broad range of volumetric iodine number and volumetric molasses number possibly covered by the claims.
Applicant provides limited direction on how to form a sorbent having a volumetric iodine number and a volumetric molasses number (see Applicants’ specification paragraph [0066]).   
Three working examples are presented in the specification.  The range of volumetric iodine number is 535 – 542 mg/cm3 and the range of volumetric molasses number is 112-314 cm-3.  
In view of the amount of disclosure, including the quantity of experimentation/working examples in the specification, there would be an undue burden on one of ordinary skill in the art to make the claimed sorbent, wherein the sorbent has a volumetric iodine number of about 450 mg/cm3 to infinite and a volumetric molasses number of about 100 cm-3 to infinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 81/00399 (hereinafter WO 399).
Regarding claims 1-8 and 19-22, WO 399 discloses a granular activated carbon, including regenerated granular activated carbon, for the treatment of water and wastewater (See WO 399 abstract and page 5, line 20-26).  WO 399 discloses a “process for making hard granular activated carbon from low cost sub- bituminous coal wherein the charring step necessary for processing bituminous coal is eliminated, while the overall yield of granular activated carbon is increased significantly by appropriate treatment of sub-bituminous coal with a dilute aqueous solution of saturated aliphatic monocarboxylic organic acid, with or without the addition of carbonaceous binder;” wherein the properties of adsorption (as measured by volumetric Iodine number), decolorization (as measured by volumetric Molasses number), purity (as measured by ash content), hardness (as measured by abrasion number) and density (as measured by apparent density) render the hard granular activated carbon suitable for use in liquid phase applications, such as water and waste water treatment (see WO 399 page 9, lines 10-27).  WO 399 discloses that various shapes can be formed from the hard granular activated carbon, including “various configurations larger than the granules such as pellets, briquettes, thin sheets of corrugated cross-section, etc” (see WO 399 page 10, lines 5-16). WO 399 discloses working examples wherein the granular activated carbon comprises sub-bituminous coal and has a “Iodine number 1050 (volumetric 528); Molasses number 253 (volumetric 127)” in example 3 and an “Iodine number 922 (volumetric 48l); Molasses number 247 (volumetric 128.9)” in example 5 (see WO 399 pages 15-18).  
Regarding the preamble of independent claim 1, “sorbent for removing one or more perfluoroalkyl and polyfluoroalkyl substances (PFAS) from a fluid”, is deemed an intended use.  Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  Herein, the sorbent of WO 399 is substantially identical to the claimed sorbent of the present application, and therefore, the sorbent of WO 399 is presumed inherently capable of removing one or more perfluoroalkyl and polyfluoroalkyl substances (PFAS) from a fluid
Additionally, the hard granular activated carbon of WO 399 would necessarily achieve removal of at least one perfluoroalkyl or polyfluoroalkyl substance.  The hard granular activated carbon of WO 399 has the same volumetric Iodine number and the same volumetric Molasses number, composed of the same composition, as recited in Applicants’ specification and claims.  The composition and the properties of the prior art appears to be substantially identical to the claimed sorbent and thus, inherently would possess the claimed intended use, i.e. “removing one or more perfluoroalkyl and polyfluoroalkyl substances (PFAS) from a fluid”, unless this limitation arises from a feature(s) not yet claimed or there may be a question that arises about enablement. “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 81/00399 (hereinafter WO 399) as applied to claims 1 and 19 above, and further in view of McNamara et al., "Comparison of Activated Carbons for Removal of Perfluorinaled Compounds From Drinking Water'', Article in Journal AWWA, January 2018 (hereinafter McNamara).
Regarding claims 9 and 23, WO 399 discloses the invention as discussed above in claims 1 and 19. 
WO 399 does not explicitly disclose “a bed containing the sorbent can remove PFOA from at least about 20,000 bed volumes of water containing a concentration of PFOA of about 61 ng/L or less, thereby producing a filtered water stream, before a concentration of about 15 ng/L PFOA is detected in the filtered water stream.”
McNamara discloses using bituminous coal-based re-agglomerated GAC and coconut-based direct activated GAC for the removal of perfluorinated compound from water (see McNamara abstract, page E3 APPLICATION OF GRANULAR ACTIVATED CARBON FOR PFC TREATMENT section, page E4 CHARACTERIZATION OF GAC PORE STRUCTURES section, page E6 EXPERIMENTAL STUDY, and page E10 RESULTS AND DISCUSSION through page 12 CONCLUSION section).  McNamara discloses “a laboratory study was conducted to determine the relative efficacy of four different GAC products for the removal of PFOA and PFOS. The study detailed here used rapid small-scale column testing (RSSCT) to determine the relative adsorbability of PFOA and PFOS in the presence of typical TOC concentrations in groundwater, demonstrate the effectiveness of GAC for the control of these compounds, and compare the performance of re-agglomerated coal-based GACs with that of coconut-based GACs” (see McNamara page E6 EXPERIMENTAL STUDY).  The bituminous coal-based re-agglomerated GAC and coconut-based direct activated GAC of McNamara possess a gravimetrically Iodine number ranging from 932 to 1149 and a gravimetrically Molasses number of 138-178.  
McNamara is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. perfluorinated compound removal and/or water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hard granular activated carbon of WO 399 as the sorbent in the rapid small-scale column, as disclosed in McNamara and reasonably expect the resulting apparatus to work as the prior art intended.  The hard granular activated carbon of WO 399 would be a simple substitution of the sorbent medium in the column of McNamara. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
It is noted that the claimed “bed containing the sorbent” maybe any structure that supports or contains the sorbent.  The term “bed” is not defined in Applicants’ specification.  Thus, the column feature of McNamara is deemed a bed.
WO 399 in view of McNamara would necessarily be capable of removing PFOA from at least about 20,000 bed volumes of water containing a concentration of PFOA of about 61 ng/L or less, thereby producing a filtered water stream, before a concentration of about 15 ng/L PFOA is detected in the filtered water stream.  WO 399 in view of McNamara discloses a bed containing the sorbent that has the same properties as recited in Applicants’ claims and specification, and thus the bed containing the sorbent of WO 399 in view of McNamara appears to be substantially identical to the claimed sorbent, as recited in claims 1, 9, 19 and 23, and thus inherently would possess the claimed removal limitation —unless the removal limitation arises from features not yet claimed or there may be a question that arises about enablement.   “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773